DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “each of which bearing side pieces has a bearing eye in which the mirror base is mounted via a common bearing axle or a bearing axle so as to be pivotable about a vehicle transverse axis” should be “each of which bearing side pieces has a bearing eye in which the mirror base is mounted via a common bearing axle the vehicle transverse axis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim 1 recites the limitation "the installation slot" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl-Heinz et al (DE10012971 (A1)).

As to claim 1, Karl-Heinz discloses an arrangement for mounting an inside rearview mirror in a vehicle, in particular motor vehicle (FIGS. 1-2), the arrangement comprising: 
a mirror base (FIG. 1, element 4); 
a mirror head that is adjustably mounted (FIG. 1, element 2), via the mirror base, on a base plate permanently attached to the vehicle (FIG. 1, element 7), 
wherein, viewed in the vehicle longitudinal direction, the mirror base is mounted on the base plate through a first, front support point so as to be pivotable about a vehicle transverse axis (FIGS. 1-2, support point at connection means 10 and axis 12) and through a second, rear support point that is detachable as a result of a force “F” that exceeds a specific retaining force (FIGS. 1-2, support point at connection means 11 and axis 17; see [0019]), 
wherein the first, front support point is formed by two bearing side pieces of the base plate that are spaced apart from each other viewed in the vehicle transverse direction, each of which bearing side pieces has a bearing eye in which the mirror base is mounted via a common bearing axle or a bearing axle so as to be pivotable about a vehicle transverse axis (FIGS. 1-2, elements 14-15 and axis 12), 
wherein at least one bearing side piece is designed to be slotted toward and transversely to the central axis of the bearing eye for installation of the relevant bearing axle of the mirror base (FIGS. 1-2, elements 14-15), and 
wherein the installation slot is arranged in a region of the at least one bearing side piece that faces away from the front of the vehicle (FIGS. 1-2, elements 14-15).

As to claim 4, Karl-Heinz further discloses wherein the second, rear support point has at least one retaining element (FIGS. 1-2, element 11).

As to claim 5, Karl-Heinz further discloses wherein the at least one retaining element is composed of a clamp element or clip element or a retaining spring, which is tightly connected at one end to the mirror base and at the other end is attached to the base plate, or vice versa, tightly in a form-locking and/or frictional manner, but detachably as a result of increased application of force (see [0019]).

As to claim 6, Karl-Heinz further discloses wherein the at least one retaining element has a predetermined breaking point (see [0019]).

As to claim 7, Karl-Heinz further discloses wherein the base plate is mounted on a windshield or another component of the vehicle, in particular a body component (FIG. 1, windshield 9).

As to claim 8, Karl-Heinz further discloses wherein the base plate is mounted on the windshield or the other component of the vehicle by adhesive bonding (see [0017]).

As to claim 9, Karl-Heinz further discloses a vehicle, in particular motor vehicle, comprising a mounting arrangement (see [0001] and FIGS. 1-2) according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482